The foregoing Accounts were Produced in Court by Col. William Bull one of the Auditors appointed in that behalf, inspected, and approved of, And upon the Motion of the said Bull, Ordered That the Auditors proceed to Allot, and deliver to the Several Parties Interested, their respective shares and Legacies, and that every party receiving (or their Guardians or Representatives) give Lawfull Acquittances, to the Administrator with the Will annexed *330for so much as they shall respectively Receive, together with proper Security to Indemnifye him in Case of any After Claims.
Intr.
J- Skene Register